     Case 2:18-cv-00560-JAM-KJN Document 106 Filed 07/29/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12   JOHN MCCLINTOCK,                                       Case No. 2:18-cv-0560 JAM KJN P
13                                           Plaintiff, ORDER
14                  v.
15
     COOPER, et al.,
16
                                          Defendants.
17

18

19         Pending before the Court is Defendants’ second request for an extension of time to file an

20   opposition to Plaintiff’s motion for sanctions. Good cause appearing, IT IS HEREBY

21   ORDERED that Defendants’ request for an extension of time to file an opposition to Plaintiff’s

22   motion for sanctions (ECF No. 104) is GRANTED. Defendants shall have until August 5, 2021,

23   to file an opposition to Plaintiff’s motion for sanctions.

24   Dated: July 29, 2021

25

26
     Mc560.eot(s)
27

28
                                                        1
                                                                    [Proposed] Order (2:18-cv-0560 JAM KJN P)
